DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on May 9, 2022.  
Claims 1-5 and 7-9 are currently pending and have been examined.
Claim 6 has been canceled by the applicant.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed May 9, 2022 has been entered. Claims 1‐5 and 7-9 remain pending in the application. Applicant’s amendments to the Specifications and Claims have overcome the specification objection and 112(b) rejection set forth in the Non‐Final Office Action mailed February 15, 2022. However, the amendment to claims 1-7 with respect to the 112(f) interpretation, does not overcome the 112(f) interpretation, 112(a) and (b) rejection, and raises new issues regarding 112(b). See detailed rejection below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See detailed rejection below. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device” in claim 1 which is a generic placeholder, “configured to communicate” which is the functional language, and no structural modifier is stated in the specifications.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “communication device”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder terms “communication device”, and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-7 recite the term “communication device”. It is unclear from the instant specification if “communication device” is the same as “communicator”. In addition, “communication device” is referred to with reference number 20 and “communicator” is referred to with reference number 410 in the instant specification and drawings. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (JP 2015176468 A) in view of Bryson et al. (US 20180082219 A1) and Constine (“Now some Ubers will only wait 2 minutes before charging you, not 5”). 
Regarding claims 1-5 and 8-9:
With respect to claims 1 and 8-9, Muramatsu teaches: 
a communication device configured to communicate with a vehicle and a terminal device of a user of the vehicle; (“The vehicle management system according to this embodiment includes a management center 10, and is configured to be communicable with an automobile 30 provided with an automatic travel function and a portable terminal 20 owned by a user of the automobile 30.” [0011])
a storage device storing a program; (“the control device 12 implements the functions of the designation acquisition unit, the position acquisition unit, the priority information acquisition unit, the time calculation unit, the determination unit, and the proposal unit by executing various programs stored in the ROM.” [0027]) 
a processor connected to the storage device; (“the control device 12 implements the functions of the designation acquisition unit, the position acquisition unit, the priority information acquisition unit, the time calculation unit, the determination unit, and the proposal unit by executing various programs stored in the ROM.” [0027])
cause the communication device to transmit information which is used by a return target vehicle in autonomous traveling from the parking lot to the boarding area to the return target vehicle based on the sequence; (“the present invention is a vehicle management system for automatically traveling an automobile with an automatic traveling function in a parking lot to a boarding place” [0007], “The designated acquisition unit acquires a scheduled departure time designated by a predetermined user of the automobile 30… The position acquisition unit acquires the position of each user of the automobile 30… The priority information acquisition means acquires the presence or absence of the priority of each user of the automobile 30 from the database 13.” [0028], “In the case where the user has the priority, the user's car 30 stops in the stop space 53 near the entrance 61 of the store 60 among the plurality of stop spaces 53 included in the boarding place 52. Thus, the user having the priority can ride on the vehicle 30 near the entrance 61 of the store 60. Therefore, the service to the user having priority can be improved” [0050].) 
Muramatsu does not teach, but Bryson teaches:
determine a sequence in which the vehicle arrives at a boarding area in which the user boards based on a position of the user based on information acquired by the communication device; (“The method includes receiving a pickup request for a passenger from a facility having a plurality of egress locations. A first pickup time is determined for each of the plurality of egress locations. A first egress location is selected from the plurality of egress locations based at least in part on the first pickup time at the first egress location, a position of the passenger and a queue time.” [0004], “the passenger selects the egress location and time from the proposed list of egress locations and times and the accepted egress location and time are transmitted back to the system 119. When the query block 130 returns a positive, meaning the proposed egress location and time are accepted, the method 120 proceeds to block 134 where the passenger and the autonomous vehicle move to the egress location. The autonomous vehicle may enter a queue of other autonomous vehicles and wait for its turn to pick up the passenger in block 136. The passenger then departs from the facility 100 and the method 120 stops in block 138.” [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system with Bryson’s pickup system for (“providing a system and method for scheduling the picking up and dropping off of passengers from a facility to increase the efficiency and flow of traffic around the facility and reduce wait times for the passengers.” See Bryson [0059]). 
Muramatsu in combination with Bryson does not teach, but Constine teaches:
impose a penalty on a user of the vehicle as a staying time of the vehicle in the boarding area is longer, the penalty includes a penalty of fine or an extra charge of a usage fee of the parking lot for a next time; (“Uber says users will only be hit with a no-show fee if they don’t show up within 5 minutes of their driver arriving. But after 2 minutes of waiting, the rider will start to be charged the per minute rate for their city which will be added to their ride cost if they do get in.” (page 1, para. 3)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system and Bryson’s pickup system with the penalty system described in Constine because (“people shouldn’t be requesting cars when they’re not even close to ready to leave, forcing drivers to burn tons of time waiting for them” See Constine (page 3, para. 2) and “When riders and drivers are respectful of each other’s time, the whole system runs more smoothly and the Uber experience improves for everyone.” See Constine (page 3, para. 4)). 

With respect to claim 2, Muramatsu in combination with Bryson and Constine, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson and Constine teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches the processor advances the sequence in which the vehicle parked in the parking lot arrives at the boarding area as the coincidence between the time at which the return request of the vehicle is acquired and the return reservation time of the vehicle acquired in advance by the communication device is higher; (“When the number of users having priority is 4 or less (less than the number of stop spaces 53), the user who has made the latest reservation among the users without priority, or the farthest” [40], “For example, it is assumed that six users including a predetermined user designate the scheduled departure time within the determination time difference. When the current positions of the other five users are in the vicinity of the boarding place 52 and the current position of the predetermined user is in the store 60, the arrival time of the car 30 of the predetermined user is It is corrected to be later than the arrival time of the car 30. That is, the user's car 30 near the boarding place 52 arrives at the boarding place 52 first, and the car 30 of the distant user arrives at the boarding place 52 later.” [0037]). This example as stated in the prior art demonstrates advancing a sequence in which a vehicle parked in the parking lot arrives at the boarding area as the coincidence between the return request time and the return reservation time is higher because it shows six users with a similar return reservation time, but the user who doesn’t have a return request due to being further away, does not acquire their vehicle until later and the users that are closer to the boarding area and require their car more immediately get their cars returned first.  

With respect to claim 3, Muramatsu in combination with Bryson and Constine, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson and Constine teaches a vehicle management and pickup system of claim 1. Muramatsu and Constine does not teach, but Bryson further teaches when the return request of the vehicle from the parking lot is acquired by the communication device, the processor advances the sequence in which the vehicle parked in the parking lot arrives at the boarding area, and when the return request of the vehicle from the parking lot is not acquired by the communication device, the processor does not advance the sequence in which the vehicle parked in the parking lot arrives at the boarding area; (“When the query block 130 returns a positive, meaning the proposed egress location and time are accepted, the method 120 proceeds to block 134 where the passenger and the autonomous vehicle move to the egress location. The autonomous vehicle may enter a queue of other autonomous vehicles and wait for its turn to pick up the passenger in block 136.” [0047]). This shows that when system receives a return request from a user, the user’s vehicle is then queued, or advanced in a sequence. It would be obvious that the vehicle does not arrive at the boarding area when it does not receive a return request to return to the boarding area. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system and Contine’s penalty system with Bryson’s pickup system for (“providing a system and method for scheduling the picking up and dropping off of passengers from a facility to increase the efficiency and flow of traffic around the facility and reduce wait times for the passengers.” See Bryson [0059]). 

With respect to claim 4, Muramatsu in combination with Bryson and Constine, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson and Constine teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches the processor advances the sequence in which the vehicle parked in the parking lot arrives at the boarding area as a relative distance between the position of the user recognized based on the information acquired by the communication device and a position of the parking lot is shorter; ((“For example, it is assumed that six users including a predetermined user designate the scheduled departure time within the determination time difference. When the current positions of the other five users are in the vicinity of the boarding place 52 and the current position of the predetermined user is in the store 60, the arrival time of the car 30 of the predetermined user is It is corrected to be later than the arrival time of the car 30. That is, the user's car 30 near the boarding place 52 arrives at the boarding place 52 first, and the car 30 of the distant user arrives at the boarding place 52 later.” [0037])

With respect to claim 5, Muramatsu in combination with Bryson and Constine, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson and Constine teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches:
a plurality of boarding positions are in the boarding area; (“the boarding place 52 is provided at the boarding place 50 near the store 60, and includes five partitioned stop spaces 53 (# 1) to (# 5).” [0023]) 
the processor causes the communication device to transmit information which is used in autonomous traveling until a first boarding position to a first vehicle of which the sequence is relatively earlier and causes the communication device to transmit information which is used in autonomous traveling until a second boarding position at which it is more difficult for the user to board than at the first boarding position to a second vehicle of which the sequence determined by the processor is relatively later; (“The designated acquisition unit acquires a scheduled departure time designated by a predetermined user of the automobile 30… The position acquisition unit acquires the position of each user of the automobile 30… The priority information acquisition means acquires the presence or absence of the priority of each user of the automobile 30 from the database 13.” [0028], “In the case where the user has the priority, the user's car 30 stops in the stop space 53 near the entrance 61 of the store 60 among the plurality of stop spaces 53 included in the boarding place 52. Thus, the user having the priority can ride on the vehicle 30 near the entrance 61 of the store 60. Therefore, the service to the user having priority can be improved.” [0050], “When the number of users having priority is 4 or less (less than the number of stop spaces 53), the user who has made the latest reservation among the users without priority, or the farthest” [40])

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (JP 2015176468 A) in view of Bryson et al. (US 20180082219 A1), Constine (“Now some Ubers will only wait 2 minutes before charging you, not 5”), and Seki (US 11048259 B2). 
Regarding claim 7: 
With respect to claim 7, Muramatsu in combination with Bryson and Constine, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson and Constine teaches a vehicle management and pickup system of claim 1. Muramatsu, Bryson, and Constine does not teach, but Seki further teaches:
wherein when the vehicle arriving at the boarding area is not allowed to board the user and a predetermined condition is established, the processor causes the vehicle to perform autonomous traveling from the boarding area to the parking lot and wherein the processor imposes the penalty on a user of the vehicle as the number of times the vehicle arrives at the boarding area from the parking lot until the vehicle enters and leaves from the parking lot is larger; (“Thus, whether the vehicle 2 that has moved again to the pick-up area Ab has arrived at the entrance of the pick-up area Ab is monitored (S108), the predicted user arrival time t2 is calculated again when the vehicle 2 has arrived at the entrance (S110), and the entry of the vehicle 2 into the pick-up area Ab is determined (S111, S112). In this case as well, if the determination result in step S111 or S112 is affirmative, the vehicle 2 is instructed to enter the pick-up area Ab (S113)… if “t3≤TH2” does not hold in step S121 of FIG. 7, that is, if the user is expected to arrive late, the controller 11, proceeding to step S122, instructs the vehicle 2 to return to the parking lot Ap.” (column 12, lines 19-31)) Fig. 6 and Fig. 7 show that when the user is unable to get to the vehicle, the vehicle returns from the boarding area to the parking lot in a continuous cycle, until the user is able to board the vehicle. 
However, while Seki teaches the vehicle returning to the parking lot if the user is unable to board it in the boarding area, it does not teach a monetary penalty for the vehicle. But Constine teaches (“Uber says users will only be hit with a no-show fee if they don’t show up within 5 minutes of their driver arriving. But after 2 minutes of waiting, the rider will start to be charged the per minute rate for their city which will be added to their ride cost if they do get in.” (page 1, para. 3)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system and Bryson’s pickup system with Seki’s returning vehicle system because this (“can prevent a situation in which vehicles moving between the parking lot and the pick-up area hinder passage of other vehicles as the vehicles overflow from the temporary refuge area to block the path to the pick-up area, and a situation that renders efficient control impossible can be prevented” See Seki (column 17, lines 30-36)) and with the penalty system described in Constine (“people shouldn’t be requesting cars when they’re not even close to ready to leave, forcing drivers to burn tons of time waiting for them” See Constine (page 3, para. 2) and “When riders and drivers are respectful of each other’s time, the whole system runs more smoothly and the Uber experience improves for everyone.” See Constine (page 3, para. 4)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662